Citation Nr: 1037173	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-13 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from March 1944 to March 
1946.

With regard to the issue of entitlement to service connection for 
bilateral hearing loss, this matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2005 rating 
decision of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).

With regard to the issue of entitlement to service connection for 
tinnitus, this matter comes before the Board on appeal from a 
September 2006 RO rating decision.

This case was previously before the Board; the Veteran appealed 
the Board's May 2008 decision to the United States Court of 
Appeals for Veterans Claims (hereinafter 'the Court').  By Order 
dated June 2010, the Court vacated the Board's May 2008 decision 
and revoked a prior August 2009 Court Order which had granted a 
Joint Motion for Remand.  The June 2010 Court Order dismissed the 
Veteran's appeal to the Court as such appeal had become moot by 
virtue of the death of the appellant.  As the Board's May 2008 
decision remains vacated, the appeal is now once again before the 
Board.


FINDING OF FACT

The Veteran died in October 2008.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet.App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet.App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).


ORDER

The appeal is dismissed.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


